323 F.2d 628
116 U.S.App.D.C. 326
Irving M. SAUNDERS, Appellant,v.UNITED STATES of America, Appellee.
No. 17903.
United States Court of Appeals District of Columbia Circuit.
Augued Arg. 20, 1963.Decided Sept. 19, 1963, Petition for Rehearing En BancDenied Oct. 31, 1963.

Mr. Michael W. Mitchell, Washington, D.C.  (appointed by this court), with whom Mr. George W. Shadoan, Washington, D.C.  (appointed by the District Court), was on the brief, for appellant.
Mr. B. Michael Rauh, Asst. U.S. Atty., with whom Messrs.  David C. Acheson, U.S. Atty., and Frank Q. Nebeker and Victor W. Caputy, Asst. U.S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, BASTIAN and MCGOWAN, Circuit Judges.
PER CURIAM.


1
On Saunders's appeal from a robbery conviction, we remanded-- without vacating the judgment of conviction-- for the District Court to determine whether the Jencks Act1 required the production of certain papers he had demanded at his trial.  Sanunders v. United States, 114 U.S.App.D.C. 345, 316 F.2d 346 (1963).  In that opinion, our principal concern was with some notes taken by a Government attorney during a pre-trial interview with a Government witness.  At the hearing on remand, these notes were Produced, and the defense conceded they were not required to be procuded at trial.  Also forthcoming at the hearing were certain police reports, some of which are characterized by the defense as 'a reasonably accurate reproduction' of notes taken by the investigating officer which had been destroyed by him after trial.  The District heard lengthy testimony with respect to the formulation of these documents, including the notes, and concluded that none was within the scope of the Jencks Act.  We find no reason in the record for disturbing this conclusion.


2
Affirmed.



1
 18 U.S.C. 3500, 71 Stat. 595 (1957)